UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4828


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

VIC F. HENSON, a/k/a Vic F. Gray,

                 Defendant - Appellant.



                             No. 11-4830


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

TODD C. SNEAD,

                 Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00124-MOC-6; 3:10-cr-00124-MOC-3)


Submitted:   February 28, 2012             Decided:   March 8, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina; Steven T. Meier,
MEIER LAW, Charlotte, North Carolina, for Appellants. Kurt
William Meyers, Assistant United States Attorney, Charlotte,
North Carolina, Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Vic F. Henson and Todd C. Snead were both named, along

with nine co-defendants, in a thirty-count indictment.                            Henson

pled guilty, pursuant to a written plea agreement, to one count

of    conspiracy    to   commit     mortgage      fraud,     in    violation      of   18

U.S.C. § 371 (2006), referencing 18 U.S.C. §§ 371, 1014, 1341,

1343, 1344 (2006), and one count of conspiracy to bribe a bank,

in violation of 18 U.S.C. § 371, referencing 18 U.S.C. § 215

(2006).       Snead      pled     guilty,       pursuant    to     a    written     plea

agreement, to one count of conspiracy to commit mortgage fraud,

in violation of 18 U.S.C. § 371, referencing 18 U.S.C. §§ 1014,

1341, 1343, 1344; one count of bank fraud, in violation of 18

U.S.C. § 1344; and one count of money laundering conspiracy, in

violation    of    18    U.S.C.    § 1956       (2006).      The       district    court

sentenced Henson to twenty-seven months in prison and Snead to

fifty-one months.        Henson and Snead timely appealed.

            On appeal, counsel for Henson and Snead submitted a

consolidated brief in accordance with Anders v. California, 386

U.S. 738 (1967), certifying that there are no meritorious issues

for    appeal,     but    questioning:          (1)   whether       the    Government

committed prosecutorial misconduct in declining to move for a

downward departure for Henson based on substantial assistance

pursuant    to    U.S.   Sentencing    Guidelines          Manual      (USSG)   § 5k1.1

(2010), and (2) whether the district court erred in increasing

                                            3
Snead’s offense level by two levels for abuse of a position of

trust pursuant to USSG § 3B1.3.                 Although both Henson and Snead

were informed of their right to file pro se supplemental briefs,

neither has done so.           The Government declined to respond.

            The filing of a motion for sentence reduction based on

substantial assistance provided by a defendant is within the

Government’s sole discretion.               See Fed. R. Crim. P. 35(b); USSG

§ 5K1.1.    However, a court may remedy the Government’s refusal

to move for a reduction of sentence if (1) the Government has

obligated itself to move for a reduction under the terms of the

plea agreement, United States v. Conner, 930 F.2d 1073, 1076

(4th Cir. 1991), or (2) the Government’s refusal to move for a

reduction “was based on an unconstitutional motive” or “was not

rationally related to any legitimate Government end[.]”                        Wade v.

United States, 504 U.S. 181, 185-86 (1992); United States v.

Butler, 272 F.3d 683, 686 (4th Cir. 2001).                         If the defendant

cannot     show     a     breach       of       his   plea       agreement      or     an

unconstitutional         motive,      “a    claim     that   a     defendant     merely

provided substantial assistance will not entitle a defendant to

a remedy or even to discovery or an evidentiary hearing.                              Nor

would    additional           but   generalized       allegations      of      improper

motive.”    Wade, 504 U.S. at 186.

            Here,       the    plea   agreement       gave   the    Government       full

discretion to decide whether Henson’s assistance was substantial

                                            4
and warranted a § 5K1.1 motion.               Moreover, Henson does not argue

that the Government’s refusal to move for a downward departure

was   based       on   an    unconstitutional        motive.         Instead,      at

sentencing, Henson admitted that she provided no assistance that

would warrant such a departure.                 Therefore, Henson’s claim of

prosecutorial misconduct is without merit.                  See United States v.

Scheetz, 293 F.3d 175, 185 (4th Cir. 2002).

            The     district    court’s       factual      determination    that    a

defendant     abused     a   position    of    public      or   private    trust   is

reviewed for clear error.          United States v. Caplinger, 339 F.3d

226, 235 (4th Cir. 2003).          Section 3B1.3 of the Guidelines, the

provision applied to Snead, directs that a defendant’s offense

level may be increased by two levels “[i]f the defendant abused

a position of public or private trust, or used a special skill,

in a manner that significantly facilitated the commission or

concealment    of      the   offense.”        USSG   §    3B1.3.    The    “central

purpose” of the enhancement “is to penalize defendants who take

advantage of a position that provides them with the freedom to

commit a difficult-to-detect wrong.”                     United States v. Brack,

651 F.3d 388, 393 (4th Cir. 2011) (internal quotation marks and

alteration omitted).         Whether a defendant occupied a position of

trust must be viewed from the perspective of the victim.                     United

States v. Abdelshafi, 592 F.3d 602, 611 (4th Cir. 2010).                           Our

review of the record leads us to conclude that Snead’s position

                                          5
as a banking mortgage consultant and his abuse of that position

warranted the USSG § 2B1.3 enhancement.

              In accordance with Anders, we have examined the entire

record for potentially meritorious issues and have found none.

We   affirm    the   judgment    of   the   district   court.        This   court

requires that counsel inform Henson and Snead, in writing, of

their right to petition the Supreme Court of the United States

for further review.       If Henson or Snead requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move to withdraw.                Counsel’s motion

must state that a copy thereof was served on his or her client.

We   dispense    with   oral    argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                        6